 

[ex10-2logo.jpg]

 

DATE: February 29, 2012     TO: DealerTrack Holdings, Inc. ATTENTION: President
and Chief Executive Officer TELEPHONE: 516-734-3700     FACSIMILE: 516-300-8003
FROM: JPMorgan Chase Bank, National Association P.O. Box 161 60 Victoria
Embankment London EC4Y 0JP England     SUBJECT: Additional Bond Hedge
Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between JPMorgan Chase
Bank, National Association (“Dealer”) and DealerTrack Holdings, Inc.
(“Counterparty”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. Certain defined terms used herein
have the meanings assigned to them in the Indenture to be dated on or about
March 5, 2012 between Counterparty and Wells Fargo Bank, N.A. as trustee (as may
be amended, modified or supplemented from time to time, but only if such
amendment, modification or supplement is consented to by Dealer in writing, the
“Indenture”) relating to up to USD 200,000,000 principal amount of 1.50%
convertible senior notes due 2017 (the “Convertible Notes” and each USD 1,000
principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty. In the event of any inconsistency between the Indenture and this
Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of this
Confirmation. If any relevant sections of the Indenture are changed, added, or
renumbered following execution of this Confirmation, the parties will amend this
Confirmation in good faith to preserve the economic intent of the parties.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.          This Confirmation evidences a complete and binding agreement between
Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to, an agreement in the form of the ISDA 1992 Master Agreement
(Multicurrency – Cross Border) as if Dealer and Counterparty had executed an
agreement (the “Agreement”) in such form (without any Schedule but with the
elections set forth in this Confirmation) on the Trade Date. In the event of any
inconsistency between provisions of the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction. The parties hereby
agree that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

2.          The terms of the particular Transaction to which this Confirmation
relates are as follows:



 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 

 

 

 

General Terms:   Trade Date: February 29, 2012.     Option Style: Modified
American, as described below under “Procedures for Exercise”.     Option Type:
Call.     Buyer: Counterparty.     Seller: Dealer.     Shares: The common stock,
par value USD 0.01 per share, of Counterparty (Ticker symbol “TRAK”).     Number
of Options: 25,000.  For the avoidance of doubt, the Number of Options shall be
reduced by any Options exercised by Counterparty.  In no event will the Number
of Options be less than zero.     Option Entitlement: As of any date, a number
of Shares per Option equal to the Applicable Percentage, multiplied by the
“Conversion Rate” (as defined in the Indenture) as of such date, but without
regard to any adjustments to the “Conversion Rate” pursuant to Section 14.03 or
to Section 14.04(h) of the Indenture).     Strike Price: As provided in Schedule
A to this Confirmation.     Applicable Percentage: 33.33%.     Premium: As
provided in Schedule A to this Confirmation.     Premium Payment Date: The
closing date for the initial issuance of the Convertible Notes.     Exchange:
The NASDAQ Global Select Market.     Related Exchange(s): All Exchanges.    
Calculation Agent: Dealer; provided that all determinations made by the
Calculation Agent shall be made in a good faith and commercially reasonable
manner. Following any calculation made hereunder by the Calculation Agent,
Counterparty may request that the Calculation Agent deliver to Counterparty, at
an email address specified by Counterparty, a report displaying in reasonable
detail the basis for such calculation. Upon receipt of such request, the
Calculation Agent will provide such a report to Counterparty by e-mail to the
e-mail address provided by Counterparty; provided, however, that in no event
will the Calculation Agent be obligated to provide to Counterparty any
proprietary models used by it or any other party.     Procedures for Exercise:  
Conversion Dates: Each “Conversion Date” (as defined in the Indenture).    
Exercisable Options: In respect of each Conversion Date, a number of Options
equal to (i) the number of Convertible Notes in denominations of USD 1,000
principal amount surrendered for conversion on such Conversion Date minus (ii)
the number of Options that are or are deemed to be automatically exercised on
such Conversion Date under the Base Call Option Transaction Confirmation letter
agreement dated February 28, 2012 between Dealer and Counterparty (the “Base
Call Option Confirmation”), in accordance with the terms of the Indenture,
subject to “Notice of Exercise” below, but no greater than the Number of
Options.

 

2

 

 

    Free Convertibility Date: October 15, 2016     Expiration Date: March 15,
2017, subject to earlier exercise.     Multiple Exercise: Applicable, as
provided under “Exercisable Options” above.     Automatic Exercise: Applicable,
subject to “Notice of Exercise” below.     Notice of Exercise: Notwithstanding
anything to the contrary in the Equity Definitions or under “Exercisable
Options” above, in order to exercise any Exercisable Options, Counterparty must
notify Dealer in writing prior to 5:00 p.m., New York City time, on the day that
is at least one Scheduled Trading Day prior to the first day of the applicable
Conversion Period (as defined in the Indenture) in respect of the Options being
exercised of (i) the number of such Options, (ii) the scheduled first day of the
applicable Conversion Period and the scheduled Settlement Date, (iii) the
Relevant Settlement Method for such Options, and (iv) if the Relevant Settlement
Method for such Options is not Net Share Settlement, Settlement in Shares or
Settlement in Cash (each as defined below), the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to Holders (as such
term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”), and such notice shall also include the information,
representations, acknowledgements and agreements required pursuant to
“Settlement Method Election Conditions” below; provided that in respect of any
Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, (A) such notice may be given on or prior to
the Scheduled Trading Day immediately preceding the Expiration Date and need
only specify the information required in clause (i) above, and (B) if the
Relevant Settlement Method for such Options is not Net Share Settlement, Dealer
shall have received a separate notice (the “Notice of Final Settlement Method”)
in respect of all such Convertible Notes before 5:00 p.m., New York City time,
on or prior to the Free Convertibility Date specifying the information required
in clauses (iii) and (iv) above, as well as the information, representations,
acknowledgements and agreements required pursuant to “Settlement Method Election
Conditions” below.     Settlement Terms:   Settlement Method: For any Option,
Net Share Settlement; provided that if the Relevant Settlement Method set forth
below for such Option is not Net Share Settlement, then the Settlement Method
for such Option shall be such Relevant Settlement Method, but only if the
Settlement Method Election Conditions have been satisfied and Counterparty shall
have notified Dealer of the Relevant Settlement Method in the Notice of Exercise
or Notice of Final Settlement Method, as applicable, for such Option.

 

3

 

 



Relevant Settlement Method:

In respect of any Option, subject to the Settlement Method Election Conditions
and Section 5(c) of this Confirmation:

 

(i)        if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note (A) entirely in Shares pursuant to
Section 14.02(a)(iv)(A) of the Indenture (together with cash in lieu of
fractional Shares) (such settlement method, “Settlement in Shares”), (B) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount less than USD 1,000 (such settlement
method, “Low Cash Combination Settlement”) or (C) in a combination of cash and
Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified
Cash Amount equal to USD 1,000, then, in each case, the Relevant Settlement
Method for such Option shall be Net Share Settlement;

 

(ii)       if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash
Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and

 

(iii)       if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to Section
14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in Cash”),
then the Relevant Settlement Method for such Option shall be Cash Settlement.



 

Settlement Method Election Conditions:

For any Relevant Settlement Method other than Net Share Settlement with a
Specified Cash Amount equal to USD 1,000, such Relevant Settlement Method shall
apply to an Option only if the Notice of Exercise or Notice of Final Settlement
Method for such Option, as applicable, contains:

 

(i)       a representation that, on the date of such Notice of Exercise or
Notice of Final Settlement Method, as applicable, Counterparty is not in
possession of any material non-public information with respect to Counterparty
or the Shares;

 

(ii)       a representation that Counterparty is electing the settlement method
for the related Convertible Note and such Relevant Settlement Method in good
faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b-5 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);

 

(iii)       a representation that Counterparty has not entered into or altered
any hedging transaction relating to the Shares corresponding to or offsetting
the Transaction;

 

(iv)       a representation that Counterparty is not electing the settlement
method for the related Convertible Note and such Relevant Settlement Method to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares); and

 

(v)        an acknowledgment by Counterparty that (A) any transaction by Dealer
following Counterparty’s election of the settlement method for the related
Convertible Note and such Relevant Settlement Method shall be made at Dealer’s
sole discretion and for Dealer’s own account and (B) Counterparty does not have,
and shall not attempt to exercise, any influence over how, when, whether or at
what price to effect such transactions, including, without limitation, the price
paid or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.

 

4

 

 

Net Share Settlement:

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, subject to Section 5(c) of this Confirmation, Dealer will
deliver to Counterparty, on the relevant Settlement Date for each such Option, a
number of Shares (the “Net Share Settlement Amount”) equal to the sum, for each
Trading Day during the applicable Conversion Period for each such Option, of (i)
the Daily Option Value for such Trading Day, divided by (ii) the VWAP Price on
such Trading Day, divided by (iii) the number of Trading Days in the applicable
Conversion Period; provided that in no event shall the Net Share Settlement
Amount for any Option exceed a number of Shares equal to the Applicable Limit
for such Option divided by the Applicable Limit Price on the Settlement Date for
such Option.

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the VWAP Price for
the last Trading Day of the applicable Conversion Period.

    Combination Settlement:

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, subject to Section 5(c) of this Confirmation, Dealer will
deliver to Counterparty, on the relevant Settlement Date for each such Option:

 

(i)       cash (the “Combination Settlement Cash Amount”) equal to the sum, for
each Trading Day during the applicable Conversion Period for such Option, of an
amount for such Trading Day (the “Daily Combination Settlement Cash Amount”)
equal to (A) the lesser of (1) the product of (x) the Applicable Percentage and
(y) the Specified Cash Amount minus USD 1,000 and (2) the Daily Option Value,
divided by (B) the number of Trading Days in the applicable Conversion Period;
provided that if the calculation in clause (A) above results in zero or a
negative number for any Trading Day, the Daily Combination Settlement Cash
Amount for such Trading Day shall be deemed to be zero; and

 

(ii)       Shares (the “Combination Settlement Share Amount”) equal to the sum,
for each Trading Day during the applicable Conversion Period for such Option, of
a number of Shares for such Trading Day (the “Daily Combination Settlement Share
Amount”) equal to (A) the Daily Option Value on such Trading Day minus the Daily
Combination Settlement Cash Amount for such Trading Day, divided by (B) the VWAP
Price on such Trading Day, divided by (C) the number of Trading Days in the
applicable Conversion Period; provided that if the calculation in clause (A)
above results in zero or a negative number for any Trading Day, the Daily
Combination Settlement Share Amount for such Trading Day shall be deemed to be
zero;

 

provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option.

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the VWAP Price for
the last Trading Day of the applicable Conversion Period.

 

5

 

 

Cash Settlement: If Cash Settlement is applicable to any Option exercised or
deemed exercised hereunder, in lieu of Section 8.1 of the Equity Definitions,
subject to Section 5(c) of this Confirmation, Dealer will pay to Counterparty,
on the relevant Settlement Date for each such Option, an amount of cash (the
“Cash Settlement Amount”) equal to the sum, for each Trading Day during the
applicable Conversion Period for such Option, of (i) the Daily Option Value for
such Trading Day, divided by (ii) the number of Trading Days in the applicable
Conversion Period.     Daily Option Value: For any Trading Day, an amount equal
to (i) the Option Entitlement on such Trading Day, multiplied by (ii) the VWAP
Price on such Trading Day less the Strike Price on such Trading Day; provided
that if the calculation contained in clause (ii) above results in a negative
number, the Daily Option Value for such Trading Day shall be deemed to be zero.
In no event will the Daily Option Value be less than zero.     Applicable Limit:
For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, delivered
to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.     Applicable Limit Price: On any day, the opening price
as displayed under the heading “Op” on Bloomberg page TRAK <equity> (or any
successor thereto).     Trading Day: A day on which (i) there is no Market
Disruption Event and (ii) trading in the Shares generally occurs on the Exchange
or, if the Shares are not then listed on the Exchange, on the principal other
U.S. national or regional securities exchange on which the Shares are then
listed or, if the Shares are not then listed on a U.S. national or regional
securities exchange, on the principal other market on which the Shares are then
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Trading Day” means a Business Day.     Scheduled Trading Day: A day
that is scheduled to be a Trading Day on the principal U.S. national or regional
securities exchange or market on which the Shares are listed or admitted for
trading.  If the Shares are not so listed or admitted for trading, “Scheduled
Trading Day” means a Business Day.     Business Day: Any day other than a
Saturday, a Sunday or a day on which the Federal Reserve Bank of New York is
authorized or required by law or executive order to close or be closed.    
Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

“‘Market Disruption Event’ means (i) a failure by the primary U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading to open for trading during its regular trading session or
(ii) the occurrence or existence prior to 1:00 p.m., New York City time, on any
Scheduled Trading Day for the Shares for more than one half-hour period in the
aggregate during regular trading hours of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
relevant stock exchange or otherwise) in the Shares or in any options contracts
or futures contracts relating to the Shares.”

 

6

 

 

VWAP Price: On any Trading Day the per Share volume-weighted average price as
displayed on Bloomberg (or any successor service) page TRAK <equity> AQR (or its
equivalent successor page) in respect of the period from 9:30 a.m. to 4:00 p.m.,
New York City time, on such Trading Day; or, if such price is not available, the
VWAP Price means the market value per Share on such Trading Day, as determined
by the Calculation Agent.  The VWAP Price will be determined without regard to
after hours trading or any other trading outside of the regular trading session
trading hours.     Conversion Period:

For any Option and regardless of the Settlement Method applicable to such
Option:

 

(i)       if the related Conversion Date occurs prior to the Free Convertibility
Date, the 40 consecutive Trading Days commencing on, and including, the third
Trading Day following such Conversion Date; provided that if the Notice of
Exercise for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Conversion
Period shall be the 80 consecutive Trading Day period commencing on, and
including, the third Trading Day immediately following the receipt of such
Notice of Exercise;

 

(ii)       if the related Conversion Date occurs on or following the Free
Convertibility Date, the 40 consecutive Trading Days commencing on, and
including, the 42nd Scheduled Trading Day immediately prior to the Expiration
Date; provided that if the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option specifies that Settlement in Shares or
Low Cash Combination Settlement applies to the related Convertible Note, the
Conversion Period shall be the 80 consecutive Trading Days commencing on, and
including, the 82nd Scheduled Trading Day immediately prior to the Expiration
Date.

    Settlement Date: For any Option, the third Business Day immediately
following the final Trading Day of the applicable Conversion Period for such
Option.     Settlement Currency: USD.     Other Applicable Provisions: The
provisions of Sections 9.4 (except that “Settlement Date” shall be as defined
above, unless a Settlement Disruption Event prevents delivery of such Shares on
that date), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions shall be
applicable; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any restrictions,
obligations, limitations or requirements under applicable securities laws as a
result of the fact that Counterparty is the issuer of the Shares.

 

7

 

 

Restricted Certificated Shares: Notwithstanding anything to the contrary in the
Equity Definitions, Dealer may, in whole or in part, deliver any Shares required
to be delivered hereunder in certificated form to Counterparty in lieu of
delivery through the Clearance System.     Share Adjustments:   Method of
Adjustment: Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any adjustment to the
“Conversion Rate” (as defined in the Indenture) and/or the nature of the Shares
under the Convertible Notes pursuant to the Indenture (other than an increase in
the “Conversion Rate” pursuant to Section 14.03 or Section 14.04(h) of the
Indenture), the Calculation Agent will make a corresponding adjustment to any
one or more of the Strike Price, Number of Options, the Option Entitlement and
any other variable relevant to the exercise, settlement, payment or other terms
of the Transaction. Counterparty agrees that it will notify Dealer prior to the
effectiveness of any such adjustment and, to the extent such adjustment requires
an exercise of discretion by Counterparty under the terms of the Indenture, it
shall consult with the Calculation Agent in order to achieve a commercially
reasonable adjustment, determination or calculation; provided that
notwithstanding the foregoing, if any Potential Adjustment Event occurs during
the Conversion Period but no adjustment was made to any Convertible Note under
the Indenture because the relevant Holder (as such term is defined in the
Indenture) was deemed to be a record owner of the underlying Shares on the
related Conversion Date, then the Calculation Agent shall make an adjustment, as
determined by it, to the terms hereof in order to account for such Potential
Adjustment Event.     Potential Adjustment Events: Notwithstanding Section
11.2(e) of the Equity Definitions, a “Potential Adjustment Event” means an
occurrence of any event or condition, as set forth in Section 14.04 of the
Indenture that would result in an adjustment to the “Conversion Rate” (as
defined in the Indenture) of the Convertible Notes; provided that in no event
shall there be any adjustment hereunder as a result of an adjustment to the
“Conversion Rate” pursuant to Section 14.03 or Section 14.04(h) of the
Indenture.     Extraordinary Events:   Merger Events: Notwithstanding Section
12.1(b) of the Equity Definitions, a “Merger Event” means the occurrence of any
event or condition set forth in Section 14.07(a) of the Indenture.

 

8

 

 

Notice of Merger Consideration: Upon the occurrence of a Merger Event that
causes the Shares to be converted into or exchanged for more than a single type
of consideration (determined based in part upon the form of election of the
holders of the Shares), Counterparty shall promptly notify the Calculation Agent
in writing of the kind and amount of consideration actually received by holders
of a majority of Shares that voted for such an election (if electing between two
types of consideration) or holders of a plurality of Shares that voted for such
an election (if electing between more than two types of consideration), as the
case may be; provided that in no event shall the date of such notification be
later than the date on which such Merger Event is consummated.     Consequences
of Merger Events: Notwithstanding Section 12.2 of the Equity Definitions, upon
the occurrence of a Merger Event, the Calculation Agent shall make a
corresponding adjustment in respect of any adjustment under the Indenture to any
one or more of the nature of the Shares, the Strike Price, the Number of
Options, the Option Entitlement and any other variable relevant to the exercise,
settlement, payment or other terms of the Transaction; provided, however, that
such adjustment shall be made without regard to any adjustment to the
“Conversion Rate” (as defined in the Indenture) for the issuance of additional
shares as set forth in Section 14.03 or Section 14.04(h) of the Indenture; and
provided, further, that the Calculation Agent may limit or alter any such
adjustment referenced in this paragraph so that the fair value of the
Transaction to Dealer is not reduced as a result of such adjustment.    
Nationalization, Insolvency or Delisting: Cancellation and Payment (Calculation
Agent Determination); provided that, in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.

 

9

 

 

Additional Disruption Events:       Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Dealer on the Trade Date”.

 

The parties agree that, for the avoidance of doubt, for purposes of Section
12.9(a)(ii) of the Equity Definitions, “any applicable law or regulation” and
for purposes of Section 5(b)(i) of the Agreement, “any applicable law”, shall
include the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
any rules and regulations promulgated thereunder and any similar law or
regulation (collectively, the “Wall Street Act”), and the consequences specified
in Section 12.9(b)(i) of the Equity Definitions shall apply to any Change in Law
or Illegality, as the case may be, arising from any such act, rule or
regulation. The foregoing constitutes a specific reservation for purposes of the
Wall Street Act.

    Failure to Deliver: Applicable.     Insolvency Filing:

Applicable; provided that the definition of “Insolvency Filing” in Section 12.9
of the Equity Definitions shall be amended by deleting the clause “provided that
proceedings instituted or petitions presented by creditors and not consented to
by the Issuer shall not be deemed an Insolvency Filing” at the end of such
definition and replacing it with the following: “; or it has instituted against
it a proceeding seeking a judgment of insolvency or bankruptcy or any other
relief under any bankruptcy or insolvency law or other similar law affecting
creditors’ rights, or a petition is presented for its winding-up or liquidation
by a creditor and such proceeding is not dismissed, discharged, stayed or
restrained in each case within fifteen (15) days of the institution or
presentation thereof.”

 

Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding the
following sentence at the end: “If neither party elects to terminate the
Transaction, the Calculation Agent may in its sole discretion adjust the terms
of the Transaction upon the occurrence of such an event pursuant to Modified
Calculation Agent Adjustment (as if such event were a Tender Offer).”

    Hedging Disruption:

Applicable; provided that

 



(i)  Section 12.9(a)(v) of the Equity Definitions is hereby modified by
inserting the following two phrases at the end of such Section:

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

10

 

 

Hedging Party: Dealer or an affiliate of Dealer that is involved in the hedging
of this Transaction for all applicable Additional Disruption Events.    
Determining Party: Dealer for all applicable Extraordinary Events.    
Acknowledgments:   Non-Reliance: Applicable.     Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable.     Additional Acknowledgments: Applicable.

 



3.          Mutual Representations, Warranties and Agreements.

 

Each of Dealer and Counterparty represents and warrants to, and agrees with, the
other party that:

 

(a)Commodity Exchange Act. It is an “eligible contract participant” within the
meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended (the
“CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA.

 

(b)Securities Act. It is an “accredited investor” as defined in Section
2(a)(15)(ii) of the U.S. Securities Act of 1933, as amended (the “Securities
Act”).

 

(c)ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and (2)
do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.



 

4.          Representations, Warranties and Agreements of Counterparty.

 

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and
agrees, on the date hereof, that:

 

(a)the representations and warranties of Counterparty set forth in Section 2 of
the Purchase Agreement dated as of the Trade Date between Counterparty and
Barclays Capital Inc., J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC, as representatives of the purchasers party thereto (the “Purchase
Agreement”), are true and correct as of the date made and are hereby deemed to
be repeated to Dealer as if set forth herein;

 

(b)Counterparty is not as of the Trade Date or the Premium Payment Date and
shall not be after giving effect to the transactions contemplated hereby,
“insolvent” (as such term is defined in Section 101(32) of the U.S. Bankruptcy
Code (Title 11 of the United States Code) (the “Bankruptcy Code”)) and on each
such date Counterparty would be able to purchase a number of Shares equal to the
Number of Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation or organization;

 

(c)Counterparty has not and will not directly or indirectly violate any
applicable law (including, without limitation, the Securities Act and the
Exchange Act in connection with the Transaction;

 

(d)Counterparty has (and shall at all times during the Transaction have) the
capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings;

 

11

 

 

(e)Counterparty’s financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness;

 

(f)Counterparty’s investments in and liabilities in respect of the Transaction,
which it understands are not readily marketable, are not disproportionate to its
net worth, and Counterparty is able to bear any loss in connection with the
Transaction, including the loss of its entire investment in the Transaction;

 

(g)Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;

 

(h)each of Counterparty’s filings under the Securities Act, the Exchange Act, or
other applicable securities laws that are required to be filed have been filed
and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;

 

(i)Counterparty is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended;

 

(j)Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;

 

(k)(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction;

 

(l)without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;

 

(m)Counterparty is not entering into the Transaction for the purpose of (i)
creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act;

 

12

 

 

(n)Counterparty has not entered into any obligation that would contractually
limit it from effecting Net Share Settlement under this Transaction and it
agrees not to enter into any such obligation that would contractually limit it
from effecting settlement pursuant to the Relevant Settlement Method during the
term of this Transaction; and

 

(o)Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

 

5.          Other Provisions.

 

(a)[Reserved.]

 

(b)Additional Termination Event. If (i) an Amendment Event occurs, (ii) a
Repayment Event occurs or (iii) an “Event of Default” with respect to
Counterparty under the terms of the Convertible Notes as set forth in Section
6.01 of the Indenture that results in an acceleration of the Convertible Notes
pursuant to the terms of the Indenture occurs, an Additional Termination Event
shall occur in respect of which (A) Counterparty shall be the sole Affected
Party and the Transaction shall be the sole Affected Transaction and (B) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement; provided that in the case of a Repayment Event
the Transaction shall be subject to termination only in respect of the number of
Convertible Notes that cease to be outstanding in connection with or as a result
of such Repayment Event, minus the number of Convertible Notes in respect of
which an Additional Termination Event has occurred pursuant to Section 5(b) of
the Base Call Option Confirmation as a result of such Repayment Event.

 

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver with respect to (i) any term of the Indenture or the
Convertible Notes governing the principal amount, coupon (but only if such event
results in a decrease to such coupon), maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion rate, conversion
settlement dates or conversion conditions), or (ii) any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior written consent of
Dealer, such consent not to be unreasonably withheld.

 

“Repayment Event” means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty or any of its subsidiaries in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (C) any principal of any of the Convertible
Notes is repaid prior to the final maturity date of the Convertible Notes
(whether following acceleration of the Convertible Notes or otherwise), or (D)
any Convertible Notes are exchanged by or for the benefit of the holders thereof
for any other securities of Counterparty or any of its affiliates (or any other
property, or any combination thereof) pursuant to any exchange offer or similar
transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Notes pursuant to the terms of the Indenture as
in effect on the date hereof shall not be Repayment Events.

 

13

 

 

(c)Notwithstanding anything to the contrary in this Confirmation (including,
without limitation, the provisions opposite the captions “Net Share Settlement,”
“Combination Settlement” and “Cash Settlement” in Section 2 of this
Confirmation), the receipt by Dealer from Counterparty, within the applicable
time period set forth under “Notice of Exercise” above, of any Notice of
Exercise in respect of Options that relate to the Convertible Notes as to which
additional Shares would be added to the Conversion Rate pursuant to Section
14.03 of the Indenture in connection with a “Make-Whole Fundamental Change” (as
defined in the Indenture) shall constitute an Additional Termination Event as
provided in this Section 5(c). Upon receipt of any such Notice of Exercise,
Dealer shall designate an Exchange Business Day following such Additional
Termination Event (which Exchange Business Day shall in no event be earlier than
the related settlement date for such Convertible Notes) as an Early Termination
Date with respect to the portion of this Transaction corresponding to a number
of Options (the “Make-Whole Conversion Options”) equal to the lesser of (A) the
number of such Options specified in such Notice of Exercise, minus the number of
Make-Whole Conversion Options (as defined in the Base Call Option Confirmation),
if any, that relate to such Convertible Notes and (B) the Number of Options as
of the date Dealer designates such Early Termination Date and, as of such date,
the Number of Options shall be reduced by the number of Make-Whole Conversion
Options. Any payment hereunder with respect to such termination shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the number of Make-Whole
Conversion Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction (and, for the avoidance of doubt,
in determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 14.03 of the Indenture); provided that the amount of cash
deliverable in respect of such early termination by Dealer to Counterparty shall
not be greater than the product of (x) the Applicable Percentage and (y) the
excess of (I) (1) the number of Make-Whole Conversion Options multiplied by (2)
the Conversion Rate (after taking into account any applicable adjustments to the
Conversion Rate pursuant to Section 14.03 of the Indenture) multiplied by (3) a
price per Share determined by the Calculation Agent over (II) the aggregate
principal amount of such Convertible Notes, as determined by the Calculation
Agent in a commercially reasonable manner.



 

(d)Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Options Equity Percentage as determined on such day is (i) equal to or greater
than 9.0% and (ii) greater by 0.5% than the Options Equity Percentage included
in the immediately preceding Repurchase Notice (or, in the case of the first
such Repurchase Notice, greater than the Options Equity Percentage as of the
Trade Date). The “Options Equity Percentage” as of any day is the fraction (A)
the numerator of which is sum of (1) the product of the Number of Options in
aggregate and the Option Entitlement and (2) the aggregate number of Shares
underlying any other call option transaction sold by Dealer to Counterparty, and
(B) the denominator of which is the number of Shares outstanding on such day.
Counterparty agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of the Counterparty’s failure to timely
provide Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (d) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

14

 

 

(e)Covenant to Notify of Potential Adjustment Event, Merger Event or any other
Extraordinary Event. Counterparty covenants to provide written notice to Dealer
upon obtaining knowledge of the occurrence of any event that would constitute a
Potential Adjustment Event, a Merger Event or any other Extraordinary Event;
provided, however, that should Counterparty be in possession of material
non-public information regarding Counterparty, Counterparty shall not
communicate such information to Dealer.

 

(f)Rule 10b-18.

 

(i)Except as disclosed to Dealer in writing prior to the date on which the
offering of the Convertible Notes was first announced, Counterparty represents
and warrants to Dealer that it has not made any purchases of blocks by or for
itself or any of its Affiliated Purchasers pursuant to the one block purchase
per week exception in Rule 10b-18(b)(4) under the Exchange Act during each of
the four calendar weeks preceding such date (“Rule 10b-18 purchase,” “blocks”
and “Affiliated Purchaser” each as defined in Rule 10b-18 under the Exchange
Act). Counterparty agrees and acknowledges that it shall not, and shall cause
its affiliates and Affiliated Purchasers not to, directly or indirectly
(including by means of a derivative instrument) enter into any transaction to
purchase any Shares during the period beginning on such date and ending on the
day on which Dealer has informed Counterparty in writing that it has completed
all purchases of Shares to hedge initially its exposure to the Transaction.

 

(ii)On any day during any Conversion Period, neither Counterparty nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.

 

15

 

 

(iii)Counterparty agrees that it (A) will not, on any day during any Conversion
Period, make, or permit to be made, any public announcement (as defined in Rule
165(f) under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;
(B) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such announcement
that such announcement has been made; and (C) shall promptly (but in any event
prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (i) Counterparty’s average daily
Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date that were not effected
through Dealer or its affiliates and (ii) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. Such written notice
shall be deemed to be a certification by Counterparty to Dealer that such
information is true and correct. In addition, Counterparty shall promptly notify
Dealer of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. “Merger Transaction” means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act.

 

(g)Regulation M. (x) Counterparty (A) was not on the date on which the offering
of the Convertible Notes was first announced, has not since such date to the
date hereof, and is not on the date hereof, engaged in a distribution, as such
term is used in Regulation M under the Exchange Act, of any securities of
Counterparty, other than the distribution of the Convertible Notes and (B) shall
not engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Trade Date, and (y)(A) on any day during
any Conversion Period, the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Counterparty shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the last day in such Conversion Period.

 

(h)Early Unwind. In the event the sale of the “Additional Notes” is not
consummated with the purchasers for any reason by the close of business in New
York on March 5, 2012 (or such later date as agreed upon by the parties) (March
5, 2012 or such later date as agreed upon being the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Dealer and Counterparty represent and acknowledge to the other that
upon an Early Unwind, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

 

(i)Transfer or Assignment. Counterparty shall have the right to transfer or
assign its rights and obligations hereunder with respect to all, but not less
than all, of the Options hereunder (such Options, the “Transfer Options”);
provided that such transfer or assignment shall be subject to reasonable
conditions that Dealer may impose, including but not limited, to the following
conditions:

 

(i)with respect to any Transfer Options, Counterparty shall not be released from
its notice, indemnification and other obligations set forth in Section 2
(regarding Extraordinary Events), Section 5(d) or Section 5(p) of this
Confirmation;



 

(ii)any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);

 

16

 

 

(iii)such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

(iv)Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

(v)an Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

(vi)without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

(vii)Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

Dealer may, subject to applicable law, freely transfer and assign all of its
rights and obligations under the Transaction without the consent of Counterparty
to (i) any affiliate of Dealer, provided that Counterparty shall have received a
full guaranty of such affiliate’s obligations from Dealer in form and substance
satisfactory to the Counterparty, or (ii) any bank or other financial
institution engaged in the equity derivatives business with a rating (or whose
guarantor has a rating) for its long term, unsecured and unsubordinated
indebtedness of A- or better by Standard & Poor’s Ratings Services or its
successor (“S&P”), or A3 or better by Moody’s Investors Service, Inc. or its
successor (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at
least an equivalent rating or better by a substitute rating agency mutually
agreed by Counterparty and Dealer.

 

If at any time at which (1) the Equity Percentage exceeds 9.0%, (2) the Option
Equity Percentage exceeds 14.5% or (3) Dealer, Dealer Group (as defined below)
or any person whose ownership position would be aggregated with that of Dealer
or Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”)
under Section 203 of the Delaware General Corporation Law (the “DGCL Takeover
Statute”) and under any relevant state corporate law or any state or federal
bank holding company or banking laws, or other federal, state or local
regulations or regulatory orders applicable to ownership of Shares (“Applicable
Laws”), owns, beneficially owns, constructively owns, controls, holds the power
to vote or otherwise meets a relevant definition of ownership in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Dealer Person under
Applicable Laws (including, without limitation, “interested stockholder” or
“acquiring person” status under the DGCL Takeover Statute) and with respect to
which such requirements have not been met or the relevant approval has not been
received minus (y) 1.0% of the number of Shares outstanding on the date of
determination (any such condition described in clause (1), (2) or (3), an
“Excess Ownership Position”) and Dealer is unable, after commercially reasonable
efforts, to effect a transfer or assignment on pricing terms and within a time
period reasonably acceptable to it of all or a portion of the Transaction such
that an Excess Ownership Position no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that an Excess Ownership
Position no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of this Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (x) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Shares equal to the Terminated Portion, (y)
Counterparty shall be the sole Affected Party with respect to such partial
termination and (z) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of paragraph 5(n) shall apply
to any amount that is payable by Dealer to Counterparty pursuant to this
sentence). The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, and all
persons who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (“Dealer Group”), beneficially own (within the meaning
of Section 13 of the Exchange Act) on such day and (B) the denominator of which
is the number of Shares outstanding on such day.

 

17

 

 

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

(j)Staggered Settlement. If upon the advice of counsel with respect to
applicable legal and regulatory requirements, Dealer reasonably determines that
it would not be practicable or advisable to deliver, or to acquire the cash
and/or Shares to deliver, any or all of the cash to the paid and/or Shares to be
delivered by Dealer on any Settlement Date for the Transaction, Dealer may, by
notice to Counterparty on or prior to such Settlement Date (a “Nominal
Settlement Date”), elect to pay the cash and/or deliver Shares deliverable on
such Nominal Settlement Date on two or more dates (each, a “Staggered Settlement
Date”) or at two or more times on the Nominal Settlement Date as follows: (i) in
such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related Conversion Period (as
defined in the Indenture) or delivery times and how it will allocate the cash it
is required to pay and/or Shares it is required to deliver under the Relevant
Settlement Method among the Staggered Settlement Dates or delivery times; and
(ii) the amount of cash and/or aggregate number of Shares that Dealer will
deliver to Counterparty hereunder on all such Staggered Settlement Dates and
delivery times will equal the amount of cash and/or the number of Shares that
Dealer would otherwise be required to deliver on such Nominal Settlement Date.

 

(k)Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of Dealer (“JPMS”), has acted solely as agent and
not as principal with respect to the Transaction and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction.

 

(l)[Reserved.]

 

(m)Netting and Setoff. Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment provided that both parties agree that subparagraph (ii) of
Section 2(c) of the Agreement shall apply to the Transaction.

 

18

 

 

(n)Alternative Calculations and Dealer Payment on Early Termination and on
Certain Extraordinary Events. If Dealer owes Counterparty any amount in
connection with the Transaction (i) pursuant to Sections 12.2, 12.3 (and
“Consequences of Merger Events” above), 12.6, 12.7 or 12.9 of the Equity
Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by delivery of Termination
Delivery Units (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
noon New York time on the Early Termination Date or other date the Transaction
is cancelled or terminated, as applicable, where such notice shall include a
representation and warranty from Counterparty that it is not, as of the date of
the telephonic notice and the date of such written notice, aware of any material
non-public information concerning itself or the Shares (where “material” shall
have the meaning set forth in paragraph 5(t) below) (“Notice of Dealer
Termination Delivery”); provided that if Counterparty does not elect to require
Dealer to satisfy its Payment Obligation by delivery of Termination Delivery
Units, Dealer shall have the right (without regard to the exceptions set forth
in clauses (i) and (ii) above), in its sole discretion, to elect to satisfy its
Payment Obligation by delivery of Termination Delivery Units, notwithstanding
Counterparty’s failure to elect or election to the contrary; and provided
further that Counterparty shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of (i)
an Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, which Event
of Default or Termination Event resulted from an event or events within
Counterparty’s control. Within a commercially reasonable period of time
following receipt of a valid Notice of Dealer Termination Delivery, Dealer shall
deliver to Counterparty a number of Termination Delivery Units having a fair
market value (net of any brokerage and underwriting commissions and fees,
including any customary private placement fees) equal to the amount of such
Payment Obligation (such number of Termination Delivery Units to be delivered to
be determined by the Calculation Agent as the number of whole Termination
Delivery Units that could be purchased over a commercially reasonable period of
time with the cash equivalent of such Payment Obligation). If the provisions set
forth in this paragraph are applicable, the provisions of Sections 9.8, 9.9,
9.10, 9.11 (modified as described above) and 9.12 of the Equity Definitions
shall be applicable, except that all references to “Shares” shall be read as
references to “Termination Delivery Units.” “Termination Delivery Units” means
in the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of Nationalization, Insolvency, Tender Offer or Merger Event, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event; provided that if such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.



 

(o)No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

19

 

 

(p)Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer based on the advice of counsel, the Shares (“Hedge
Shares”) acquired by Dealer for the purpose of hedging its obligations pursuant
to the Transaction cannot be sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election, (i)
in order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
and (A) enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters customary in form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel (it being understood that O’Melveny &
Myers LLP is such a counsel) to Counterparty reasonably acceptable to Dealer,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into and comply
with a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance satisfactory to Dealer (in which case, the Calculation Agent
shall make any adjustments to the terms of the Transaction that are necessary,
in its reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement), or (iii) purchase the Hedge Shares from Dealer at the
closing price on such Exchange Business Days, and in the amounts, requested by
Dealer. For the avoidance of doubt, nothing in this Confirmation shall be
interpreted as requiring Counterparty to deliver cash in respect of the
settlement of this Transaction, except in circumstances where cash settlement
thereof is permitted for classification of the contract as equity by ASC Topic
815, Derivatives and Hedging, as in effect on the Trade Date (including, without
limitation, where Counterparty so elects to deliver cash).

 

(q)Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

(r)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

(s)Securities Contract. The parties hereto agree and acknowledge that Dealer is
one or more of a “financial institution” and “financial participant” within the
meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” or a “transfer” within the meaning of Section 546 of the
Bankruptcy Code and (B) that Dealer is entitled to the protections afforded by,
among other sections, Section 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j),
548(d)(2), 555 and 561 of the Bankruptcy Code.

 

20

 

 

(t)No Material Non-Public Information. On each day during the period beginning
on the date on which the offering of the Convertible Notes was first announced
and ending on the day on which Dealer has informed Counterparty in writing that
Dealer has completed all purchases of Shares or other transactions to hedge
initially its exposure with respect to the Transaction, Counterparty represents
and warrants to Dealer that it is not aware of any material non-public
information concerning itself or the Shares. “Material” information for these
purposes is any information to which an investor would reasonably attach
importance in reaching a decision to buy, sell or hold Shares.

 

(u)Right to Extend. Dealer may postpone any Conversion Date or postpone or
extend any other date of valuation or delivery with respect to some or all of
the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the amount of cash and/or number of Shares to be
delivered on the corresponding Settlement Date for such Options), if Dealer
determines, in its reasonable discretion, that such postponement or extension is
reasonably necessary or appropriate to (i) preserve Dealer’s or its affiliate’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market or the stock loan market; provided that any
extension or postponement resulting from the circumstances or conditions
contemplated by this clause (i) shall not result in the final Conversion Date or
other date of valuation or delivery, as applicable, with respect to some or all
of the relevant Options occurring more than sixty (60) Scheduled Trading Days
following the final such Conversion Date or other date of valuation or delivery
contemplated hereunder, as the case may be or (ii) to enable Dealer or its
affiliate to effect purchases of Shares in connection with its hedging, hedge
unwind or settlement activity hereunder in a manner that would, if Dealer or
such affiliate were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer and/or such affiliate.

 

(v)Payments on Early Termination. The parties hereto agree that for the
Transaction, for the purposes of Section 6(e) of the Agreement, Second Method
and Loss will apply. The Termination Currency shall be USD.

 

(w)Governing Law. The law of the State of New York (without reference to choice
of law doctrine).

 

(x)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

(y)Part 2(b) of the ISDA Schedule – Payee Representation:

 

For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:

 

Counterparty is a corporation established under the laws of the State of
Delaware and is a U.S. person (as that term is defined in Section 7701(a)(30) of
the United States Internal Revenue Code of 1986, as amended).

 

21

 

 

(z)Additional ISDA Schedule Terms

  

(i)Automatic Early Termination. The “Automatic Early Termination” provision of
Section 6(a) of the Agreement will not apply to Dealer and will not apply to
Counterparty.

 

(ii)Consent to Recording. Each party (i) consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, (ii) waives any
further notice of such monitoring or recording, and (iii) agrees to notify (and,
if required by law, obtain the consent of) its officers and employees with
respect to such monitoring or recording. Any such recording may be submitted in
evidence to any court or in any Proceeding for the purpose of establishing any
matters pertinent to this Transaction.

 

(iii)Severability. In the event any one or more of the provisions contained in
this Confirmation or the Agreement shall be held illegal, invalid or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.



 

6.          Account Details:

 

(a)Account for payments to Counterparty:

 



DealerTrack Holdings, Inc. Bank Name: JP Morgan Chase ABA#: 021000021 Account
Name: DealerTrack Holdings, Inc Account Number: 304641383



  

Account for delivery of Shares to Counterparty: To Be Advised.

 

(b)Account for payments to Dealer:

 



Bank: JPMorgan Chase Bank, N.A. ABA#: 021000021 Acct No.: 099997979 Beneficiary:
JPMorgan Chase Bank, N.A. New York Ref: Derivatives





 

7.          Offices:

 

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

The Office of Dealer for the Transaction is: London

 

JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

 

8.          Notices:

 

For purposes of this Confirmation:

 

(a)Address for notices or communications to Counterparty:

 

22

 

 

DealerTrack Holdings, Inc.

1111 Marcus Ave.

Suite M04

Lake Success, NY 11042



Attention: President and Chief Executive Officer Telephone No.: 516-734-3700
Facsimile No.: 516-300-8003





 

with a copy to:

 

DealerTrack Holdings, Inc.

1111 Marcus Ave.

Suite M04

Lake Success, NY 11042



Attention: General Counsel Telephone No.: 516-734-3822 Facsimile No.:
516-908-4958



  

(b)Address for notices or communications to Dealer:

 

JPMorgan Chase Bank, National Association
EDG Marketing Support



Email: EDG_OTC_HEDGING_MS@jpmorgan.com Facsimile No: 1-866-886-4506





 

with a copy to:

 



Attention: Jason Wood Title: Managing Director; Head of Equity Linked Capital
Markets Americas Telephone No: 212-622-8783



  

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

23

 

 

[ex10-2logo.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities LLC, 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

 



  Very truly yours,         J.P. Morgan Securities LLC, as agent for JPMorgan
Chase Bank, National Association           By:       Authorized Signatory    
Name:





 

Accepted and confirmed as of the Trade Date:

 



DealerTrack Holdings, Inc.

 

By:       Name:     Title:  

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 

 

 

 

 

[ex10-2logo.jpg]

SCHEDULE A

 

For purposes of this Transaction, the following terms shall have the following
values/meanings:

 

1. Strike Price: USD 37.3667. 2. Premium: USD 1,830,650.25.

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 



 

 

